UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6152


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

MICHAEL ATTILIO MANGARELLA,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina,
at Charlotte. Frank D. Whitney, Chief District Judge. (3:06-cr-00151-FDW-DCK-3;
3:13-cv-00555-FDW)


Submitted: April 19, 2018                                         Decided: April 24, 2018


Before GREGORY, Chief Judge, and THACKER and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael Attilio Mangarella, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael Attilio Mangarella seeks to appeal the district court’s order treating his

Fed. R. Civ. P. 60(b) motion as a successive 28 U.S.C. § 2255 (2012) motion, and

dismissing it on that basis. The order is not appealable unless a circuit justice or judge

issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)(B) (2012). A certificate of

appealability will not issue absent “a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court denies relief on the

merits, a prisoner satisfies this standard by demonstrating that reasonable jurists would

find that the district court’s assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S. 322,

336-38 (2003). When the district court denies relief on procedural grounds, the prisoner

must demonstrate both that the dispositive procedural ruling is debatable, and that the

motion states a debatable claim of the denial of a constitutional right. Slack, 529 U.S. at

484-85.

       We have independently reviewed the record and conclude that Mangarella has not

made the requisite showing. Accordingly, we deny a certificate of appealability and

dismiss the appeal.

       Additionally, we construe Mangarella’s notice of appeal and informal brief as an

application to file a second or successive § 2255 motion. United States v. Winestock, 340
F.3d 200, 208 (4th Cir. 2003). In order to obtain authorization to file a successive § 2255

motion, a prisoner must assert claims based on either:



                                             2
      (1) newly discovered evidence that . . . would be sufficient to establish by
      clear and convincing evidence that no reasonable factfinder would have
      found the movant guilty of the offense; or
      (2) a new rule of constitutional law, made retroactive to cases on collateral
      review by the Supreme Court, that was previously unavailable.

28 U.S.C. § 2255(h).     Mangarella’s claims do not satisfy either of these criteria.

Therefore, we deny authorization to file a successive § 2255 motion.

      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                             DISMISSED




                                            3